Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 and 10/12/20251 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al, (Benzo[b]thiophene-Fused Boron and Silicon Ladder Acenes, July 3rd 2013) of record
Pertaining to claim 1, Mercier teaches ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  a thermally activated delayed fluorescent material, wherein the thermally activated delayed fluorescent material is a compound comprising a structure represented by Formula I:
Pertaining to claim 2, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti) wherein a substituent in a substituted aryl group, a substituted heteroaryl group, a substituted alkyl group, a substituted cycloalkyl group, and a substituted heterocycloalkyl group is at least one of a C1-C10 alkyl group, a C6-C20 aryl group, fluorine, chlorine, a C1-C10 alkoxyl group, hydroxyl group, carboxyl group, a C6-C20 arylamino group and a C3-C20 cycloalkyl group.
Pertaining to claim 4, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein R; and R2 each is independently selected from any one of a group consisting of a substituted or unsubstituted C6-C24 aryl group and a substituted or unsubstituted C3-C24 heteroaryl group; and when a substituent exists in the above groups, the substituent is selected from at least one of a group consisting of fluorine, chlorine, a C1-C10 linear or branched alkyl group, a C6-C20 aryl group, a C1-C10 alkoxyl group, a C6-C20 arylamino group, and a C3-C20 cycloalkyl group in claim 4.
Pertaining to claim 5-8, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein R; and R2 each is independently selected from any one of a group consisting of the following groups and the following groups substituted by a substituent listed in claims 5-8.
Pertaining to claim 9, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein R1 and R2 are the same.
Pertaining to claim 10, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)   wherein R3-R10 each is independently selected from any one of a group consisting of hydrogen, fluorine, chlorine, a substituted or unsubstituted C1-C10 linear or branched alkyl group, a substituted or unsubstituted C6-C12 aryl group, and a substituted or unsubstituted C3- C12 heteroaryl group; and
when a substituent exists in the above groups, the substituent is selected from at least one of a group consisting of fluorine, chlorine, a C1-C10 alkoxyl group, a hydroxyl group, a carboxyl group, a C1-C10 linear or branched alkyl group, and a C6-C20 arylamino group.
Pertaining to claim 11, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein R3-R10 are all hydrogen.
Pertaining to claim 12, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)   wherein any two adjacent groups among R3-R10 are linked to form a ring or fused with each other.
Pertaining to claim 13( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein the thermally activated delayed fluorescent material has an energy level difference between the lowest singlet state S; and the lowest triplet state.

Pertaining to claim 14, ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti)  wherein the thermally activated delayed fluorescent material comprises any one or a combination of at least two of the following compounds M1 to M87.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al, (Benzo[b]thiophene-Fused Boron and Silicon Ladder Acenes, July 3rd 2013) of record.
Pertaining to claim 3, Mercier teaches ( see the result of scheme 2 or scheme 3 for 4-anti) wherein the thermally activated delayed fluorescent material is a compound comprising a structure represented by Formula II,  but is silent about using oxygen instead of  the sulfur used in the paper, 
However, viewing the prior art reference as a whole , it would have obvious to substitute the sulfur by an oxygen atom as taught in claim 1 in the alternative , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al, (Benzo[b]thiophene-Fused Boron and Silicon Ladder Acenes, July 3rd 2013) of record in view of Pan et al, WO 2018103744 A1.
Pertaining to claim 15, Mercier teaches ( see the abstract and the result of scheme 2 or scheme 3 for 4-anti) a device  the light-emitting layer comprises the thermally activated delayed fluorescent material comprising a structure represented by Formula I, and the thermally activated delayed fluorescent material is used as any one of a guest material, a host material and a co-doped material
 But is silent the device being a display panel comprising an OLED device, the OLED device comprises an anode, a cathode, and at least one organic thin film layer between the anode and the cathode, the organic thin film layer comprises a light-emitting layer, and any one or a combination of at least two of a hole transport layer, a hole injection layer, an electron blocking layer, a hole blocking layer, an electron transport layer, and an electron injection layer
However, the same filed of endeavor, Pan teaches  ( see figure 1) light emitting layer being in being a display panel comprising an OLED device, the OLED device comprises an anode, a cathode, and at least one organic thin film layer between the anode and the cathode, the organic thin film layer comprises a light-emitting layer, and any one or a combination of at least two of a hole transport layer, a hole injection layer, an electron blocking layer, a hole blocking layer, an electron transport layer, and an electron injection layer. In view of Pan , it would have been obvious to incorporate the light emitting compound of Mercier in an OLED as thought by Pan   for improved light emitting device. 
Pertaining to claim 16, Mercier in view of Pan  teaches wherein Pan teaches the display panel according to claim 15, wherein the light-emitting layer comprises a host material and a guest material, and the guest material comprises the thermally activated delayed fluorescent material comprising a structure represented by Formula I.
Pertaining to claim 17, Mercier in view of Pan  teaches wherein Pan teaches an electronic device, wherein it comprises the display panel according to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/           Primary Examiner, Art Unit 2819